RESCRIPT.
It appears in this case that the conveyance which is sought to be set aside was made by Joseph Freeborn, August 16, 1867; that, pursuant to the arrangement then made, the respondents moved to the farm of said Freeborn, and rendered services in the execution of their part of the contract by taking care of Freeborn during his life, and his widow after *Page 524 
his death, for a period of nearly sixteen years. So far as appears the respondents cannot now be put back into a position in which they can recover compensation from the estate of said Joseph Freeborn for the services which they rendered. In view, therefore, of the apparent laches of the complainants, there seems to be a fundamental question whether they are entitled to maintain the bill, assuming the incapacity of said Joseph Freeborn, and their right to have the conveyance set aside if it had been applied for within the proper time. If this be so, there should be no need of a new trial of the issues of fact. And the court deems it proper to withhold its decision on the petition for a new trial, in order that the parties may be heard on the question above suggested, and also on other questions raised by the bill and answer.